Case 14-01512        Doc 54     Filed 01/22/19     Entered 01/22/19 15:26:16          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-01512
         Tamora L Graves-Cavazos

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/20/2014.

         2) The plan was confirmed on 04/04/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/10/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,305.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-01512      Doc 54       Filed 01/22/19    Entered 01/22/19 15:26:16                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $16,730.40
        Less amount refunded to debtor                          $230.40

 NET RECEIPTS:                                                                                  $16,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $772.18
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,772.18

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC            Unsecured            NA           0.00             0.00           0.00       0.00
 AMERICASH LOANS LLC            Unsecured            NA       1,500.00         1,500.00        457.50        0.00
 CAVALRY INVESTMENTS            Unsecured            NA         154.78           154.78          47.21       0.00
 CAVALRY INVESTMENTS            Unsecured         216.00        215.82           215.82          65.83       0.00
 COLLECTION PROFESSIONALS INC   Unsecured          60.00         63.60            63.60          19.40       0.00
 DEBT RECOVERY SOLUTIONS        Unsecured         887.00        729.31           729.31        222.44        0.00
 ILLINOIS TOLLWAY               Unsecured     23,500.00     23,938.65        23,938.65       7,301.34        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured            NA         366.00           366.00        111.63        0.00
 LIBERTY MUTUAL INSURANCE CO    Unsecured      2,063.00       2,063.17         2,063.17        629.27        0.00
 MIDWEST TITLE LOANS            Unsecured         895.00      1,050.00         1,050.00        320.25        0.00
 ONEMAIN FINANCIAL              Unsecured           0.00           NA               NA            0.00       0.00
 ONEMAIN FINANCIAL              Secured             0.00        550.00           550.00        550.00        0.00
 AFNI                           Unsecured         206.00           NA               NA            0.00       0.00
 ATG CREDIT                     Unsecured         589.00           NA               NA            0.00       0.00
 FIRSTSOURCE ADVANTAGE          Unsecured         652.00           NA               NA            0.00       0.00
 HEALTHSOURCE OF WARRENVILLE    Unsecured         161.00           NA               NA            0.00       0.00
 HOUGHTON MIFFLIN               Unsecured      8,939.00            NA               NA            0.00       0.00
 IC SYSTEMS                     Unsecured         534.00           NA               NA            0.00       0.00
 CHASE                          Unsecured      1,349.00            NA               NA            0.00       0.00
 LABORATORY PATHOLOGY           Unsecured          84.00           NA               NA            0.00       0.00
 WOODMANS                       Unsecured         284.00           NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU        Unsecured          50.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured          75.00           NA               NA            0.00       0.00
 SKO BRENNER AMERICAN           Unsecured          85.00           NA               NA            0.00       0.00
 CONVENTIONS PSYCHIATRY         Unsecured          30.00           NA               NA            0.00       0.00
 TRS RECOVERY SERVICES          Unsecured         260.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-01512     Doc 54        Filed 01/22/19    Entered 01/22/19 15:26:16                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
 CREDITORS DISCOUNT & AUDIT     Unsecured         215.00           NA           NA             0.00        0.00
 DEPENDON COLLECTION SERVICE    Unsecured         410.00           NA           NA             0.00        0.00
 DIVERSIFIED SERVICES GROUP     Unsecured          50.00           NA           NA             0.00        0.00
 DUPAGE MEDICAL GROUP           Unsecured         315.00           NA           NA             0.00        0.00
 EDWARD HOSPITAL                Unsecured      3,198.00            NA           NA             0.00        0.00
 MIRAMED REVENUE GROUP          Unsecured         670.00           NA           NA             0.00        0.00
 MQC COLLECTIONS                Unsecured         120.00           NA           NA             0.00        0.00
 NAPERVILLE RADIOLOGISTS        Unsecured          85.00           NA           NA             0.00        0.00
 NATIONAL CREDIT ADJUSTERS      Unsecured         680.00           NA           NA             0.00        0.00
 NATIONWIDE CREDIT & CO         Unsecured         100.00           NA           NA             0.00        0.00
 ORCHARD BANK                   Unsecured         576.00           NA           NA             0.00        0.00
 OSI COLLECTION SERVICES        Unsecured      2,683.00            NA           NA             0.00        0.00
 RUSH COPLEY MEDICAL CENTER     Unsecured         595.00           NA           NA             0.00        0.00
 SAFECO MEMBER LIBERTY MUTUAL   Unsecured         187.00           NA           NA             0.00        0.00
 TRUST FINANCE                  Unsecured         800.00           NA           NA             0.00        0.00
 SFC CENTRAL BANKRUPTCY         Unsecured         400.00        522.00       522.00         159.21         0.00
 T MOBILE                       Unsecured      1,039.00         639.54       639.54         195.06         0.00
 US DEPARTMENT OF EDUCATION     Unsecured      4,036.00       4,374.05     4,374.05       1,334.09         0.00
 WORLD ACCEPTANCE CORP          Unsecured      1,000.00       1,031.45     1,031.45         314.59         0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00              $0.00                  $0.00
       Mortgage Arrearage                                    $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                             $550.00            $550.00                  $0.00
       All Other Secured                                     $0.00              $0.00                  $0.00
 TOTAL SECURED:                                            $550.00            $550.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $36,648.37         $11,177.82                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-01512        Doc 54      Filed 01/22/19     Entered 01/22/19 15:26:16            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,772.18
         Disbursements to Creditors                            $11,727.82

 TOTAL DISBURSEMENTS :                                                                     $16,500.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
